UN|TED STATES DlSTRlCT COURT

WESTERN DlSTRlCT OF LOU|S|ANA
FREDY LANZA, ET AL. C|VIL ACT|ON
VERSUS

16-‘1348-SDD-PJH

J Ni A PA|NTERS, LLC, ET AL.

RUL|NG
The Court, after carefully considering the .i»dot‘ion,1 the record, the law applicable to
this actionl and the Repon‘ and l:\’ecornrnenclalion2 of United States Niagistrate Judge
Patrick J. Hanna dated November 8, 2018, to Whioh no objection has been filed, hereby
approves the Repon‘ and Recommendation of the |V|agistrate Judge and adopts it as the
Court`s opinion herein.
»¢liCCORD|NGLY1 the Motion for Approval of Settlement Agreement3 is GRANTED
and this matter is hereby dismissed in its entirety.

Signed in Baton Rouge, Louisiana on Dcccmber 13. 2018.

/¢/c£/%'

CH|EF JUD€{E SHELLY D. DlCK
UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF LOUlSlANA

 

 

1 Rec. Doc. 60,
2 Rec. Doc, 61.
3 Rec. Doc. 60.

